Case 2:17-cv-13092-SRC-CLW Document 122 Filed 08/26/21 Page 1 of 6 PageID: 2155




 NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                                     :
     DC PLASTIC PRODUCTS CORP.,                      :
                                                     :     Civil Action No. 17-13092 (SRC)
                                        Plaintiff,   :
                                                     :           OPINION & ORDER
                          v.                         :
                                                     :
     WESTCHESTER SURPLUS LINES                       :
     INSURANCE CO.,                                  :
                                                     :
                                      Defendant.     :
                                                     :

 CHESLER, District Judge

          This matter comes before the Court on Plaintiff’s motion to preclude Defendant from

 disclosing certain statements about Plaintiff’s chosen appraiser and Defendant’s cross-motion to

 preclude Plaintiff from using its chosen appraiser. The motions have been fully briefed, and the

 Court has reviewed the papers filed by the parties. The Court has determined that oral argument

 is not necessary and rules on the motions as follows.

     I.      BACKGROUND 1

          This case revolves around Plaintiff DC Plastic Products Corporation’s (“Plaintiff” or “DC

 Plastics”) insurance claim for damages sustained at its Bayonne, New Jersey premises due to

 Superstorm Sandy. Defendant Westchester Surplus Lines Insurance Company (“Defendant” or

 “Westchester”) is an insurance company that insured Plaintiff’s premises under a policy effective


 1
  For further background information surrounding this action, please see the Court’s prior
 Opinions for this case.
                                               1
Case 2:17-cv-13092-SRC-CLW Document 122 Filed 08/26/21 Page 2 of 6 PageID: 2156




 at the time of Superstorm Sandy (the “Policy”). After Plaintiff’s premises suffered damages as a

 result of Superstorm Sandy in October of 2012, Plaintiff submitted claims with Westchester

 under the Policy and Westchester made certain payments to Plaintiff. Since then, Plaintiff and

 Defendant have been unable to agree as to whether Plaintiff is due additional payments under the

 Policy. As such, after bringing suit against Defendant, Plaintiff requested that the Court appoint

 an impartial umpire for the appraisal process.

           In May of 2021, the Court granted Plaintiff’s motion and ordered Plaintiff and Defendant

 to each retain their own respective appraiser, and stated further that, subsequently, if Plaintiff’s

 appraiser and Defendant’s appraiser cannot agree on the selection of an umpire, the Court will

 appoint an umpire. Plaintiff and Defendant then informed the Court that they had each selected

 an appraiser. However, Defendant has since objected to Plaintiff’s chosen appraiser, M.M.,

 asserting that he was previously convicted for insurance fraud. With the Court’s permission, both

 Plaintiff and Defendant filed briefs as to this issue under seal. More specifically, Plaintiff has

 requested that Defendant be precluded from disclosing statements about M.M.’s conviction

 history, and Defendant has requested that Plaintiff be precluded from going forward with M.M.

 as its appraiser.

     II.      DISCUSSION

           The Court will first consider Defendant’s request that Plaintiff be precluded from going

 forward with M.M. as its appraiser, as how this request is decided necessarily affects the second

 question about whether Defendant should be prevented from making certain statements about

 M.M.’s background. The Policy states: “If we [Defendant] and you [Plaintiff] disagree on the

 value of the property or the amount of loss, either may make written demand for an appraisal of


                                                   2
Case 2:17-cv-13092-SRC-CLW Document 122 Filed 08/26/21 Page 3 of 6 PageID: 2157




 the loss. In this event, each party will select a competent and impartial appraiser.” Insurance

 Policy between Plaintiff and Defendant, Section E(2). After Plaintiff informed Defendant that it

 had chosen M.M. as its appraiser, Defendant found a news report on the internet that stated that

 M.M. had been convicted of insurance fraud. As such, Defendant argues that Plaintiff should not

 be able to use M.M. as its appraiser, as “[a]n appraiser who has been convicted for insurance

 fraud while acting as a public adjuster cannot be considered a ‘competent and impartial’

 appraiser.” Def.’s Br. at 4.

        However, M.M.’s conviction has been expunged under New Jersey law, and he is

 currently a licensed public adjuster in New Jersey. As such, by allowing M.M. to become

 licensed again as a public adjuster, the state of New Jersey has already determined that he is

 competent to serve as an appraiser. Moreover, Defendant has made no demonstration of bias on

 behalf of M.M., and thus the Court has no concerns about his impartiality either. Therefore,

 because M.M. is a competent and impartial appraiser, Plaintiff may retain him as its appraiser in

 this case and Defendant’s cross-motion to preclude Plaintiff from retaining M.M. as its appraiser

 must be denied.

        Next, the Court will consider whether Defendant should be precluded from presenting

 evidence or making public arguments or statements before the Court, the appraisers and umpire

 in this matter mentioning any prior guilty plea for insurance fraud by M.M. In support of this

 motion, Plaintiff points to the expungement order issued by the Superior Court of New Jersey,

 Law Division, Essex County, which states that any records of M.M.’s arrest and conviction for

 insurance fraud are deemed expunged, “that the expunged records . . . shall not be released for

 any reason except as authorized by law” and “that the “arrest/or conviction . . . shall be deemed


                                                  3
Case 2:17-cv-13092-SRC-CLW Document 122 Filed 08/26/21 Page 4 of 6 PageID: 2158




 not to have occurred and [M.M.] may answer accordingly any question relating to its

 occurrence.” M.M. Expungement Order (Ex. A to Pl.’s Br.), at 2.

        In response, in reliance on United States v. Rowlands, which states that “‘in general when

 a defendant moves to expunge records, she asks that the court destroy or seal the records of the

 fact of the defendant’s conviction and not the conviction itself[,]’” Defendant claims that M.M.’s

 expungement did not actually erase his conviction. 451 F.3d 173, 176 (3d Cir. 2006) (quoting

 United States v. Crowell, 374 F.3d 790, 792 (9th Cir. 2004)). However, Rowlands is not relevant

 to this motion, as the Third Circuit there was considering whether “federal courts have the power

 to authorize expungement of a criminal record,” not how an expungement works under New

 Jersey state law. Id. at 174 (emphasis added). Indeed, even the passage in Rowlands quoted by

 Defendant, about an expungement generally not destroying the conviction itself, actually begins

 with the Third Circuit’s explanation that “different states may define ‘expungement’ differently .

 . . .” Id. at 176. In this context, New Jersey has clearly defined the effect of an expungement

 order differently than the federal courts, as M.M.’s New Jersey expungement order explicitly

 states that the “arrest/or conviction . . . shall be deemed not to have occurred . . . .” M.M.

 Expungement Order (Ex. A to Pl.’s Br.), at 2. Under the New Jersey expungement order, M.M.’s

 conviction cannot be revealed by anyone and M.M. has the right to state that he has never been

 arrested nor convicted.

        Defendant has also claimed that, even if it cannot reference M.M.’s actual judgment of

 conviction, because it was able to find public news reports of M.M.’s conviction on the internet,

 it should be able to utilize those public reports. In support of this point, Defendant points to

 Nunez v. Pachman, which explains that New Jersey law does not create a constitutional right of


                                                   4
Case 2:17-cv-13092-SRC-CLW Document 122 Filed 08/26/21 Page 5 of 6 PageID: 2159




 privacy in an expunged criminal record, as news account of a defendant’s criminal acts may still

 exist after the official records are destroyed. 578 F.3d 228, 233 (3d Cir. 2009). However, while it

 might be true that M.M. has no constitutional right of privacy in his expunged records, and that if

 he were to be cross-examined in a criminal case that one could likely rely on these public reports

 to provide an adequate basis for questioning him about his prior criminal actions, this is not

 relevant here, as M.M. is not a witness in this case and thus his credibility cannot be put into

 issue. Rather, M.M. may only issue an appraisal report, and if M.M. and Defendant’s appraiser

 are unable to agree, then an umpire will make a final decision regarding appraisal. M.M. cannot

 be cross-examined and, if an umpire is ultimately needed, news reports about M.M.’s conviction

 cannot be revealed to the umpire. These news reports are not relevant to the appraisal itself, as

 M.M. is a licensed and qualified appraiser, and in fact, are purely hearsay, as the only credible

 proof for M.M.’s conviction is the judgment of conviction, which cannot be referenced because

 of the expungement order. As such, Plaintiff’s motion to preclude Defendant from disclosing

 statements about M.M.’s conviction history will be granted.

     III.      ORDER

            For the foregoing reasons, it is

            SO ORDERED that the Clerk of the Court shall re-open this matter for the purposes of

 this Order only; and it is further

            ORDERED that Plaintiff’s motion to preclude Defendant from disclosing statements

 about Plaintiff’s appraiser’s conviction history [ECF 111] is hereby GRANTED; and it is further

            ORDERED that Defendant’s cross-motion to preclude Plaintiff from using its chosen

 appraiser [ECF 117] is hereby DENIED; and it is further


                                                  5
Case 2:17-cv-13092-SRC-CLW Document 122 Filed 08/26/21 Page 6 of 6 PageID: 2160




        ORDERED that, by September 24, 2021, Plaintiff and Defendant shall file a letter

 advising the Court as to the status of the appraisal process and whether their respective

 appraisers have agreed upon an umpire; and it is further

        ORDERED that if Plaintiff’s appraiser and Defendant’s appraiser cannot agree on the

 selection of an umpire, the Court will appoint an umpire; and it is further

        ORDERED that this matter shall remain STAYED pending completion of the appraisal

 process.



                                                            s/ Stanley R. Chesler
                                                       STANLEY R. CHESLER
                                                       United States District Judge

 Dated: August 26, 2021




                                                  6
